McCulloch, C. J., (dissenting). The statutes of this State localize actions on insurance policies by providing that actions on life insurance policies shall be maintained “in the county of the residence of the party whose life was insured, or in the county where the death of such party occurred.” Crawford & Moses’ Digest, § 6150. Such, action is thus made local and not a transitory one. I am quite unable to understand what the majority mean by saying that “a suit upon an insurance policy against a foreign insurance company is in its nature a transitory action. ’ ’ The character of an action — whether transitory or local — is determined altogether by the statute which authorizes its maintenance. Nothing in the Constitution fixes the venue in civil actions, and that is fixed by statute. The power of the Legislature in fixing venue in civil actions is unrestricted. That power has been exercised in the statute referred to above (§ 6150), and the question presented in this case is whether it has been repealed or amended by § 1829 so as to make an action against a foreign corporation on a policy of insurance a transitory one. I do not think such is the effect of the later statute, which does not deal with the matter of venue in civil actions, but merely with place of service of process. The words in the statute, “give jurisdiction over such corporation’to any of the courts of this State,” relate to jurisdiction to persons and not to subject-matter. The case of American Hardwood Lbr. Co. v. Ellis & Co., 115 Ark. 524, does not, I think, support the views of the majority, for it involved a purely transitory action and was confined to the question of effect of the later statute on transitory actions against foreign corporations, The effect of the present decision holding that § 1829 is a venue statute in actions against foreign corporations leads to the result that all venue statutes as to such corporations are repealed by the later statute and that such a corporation may be sued in Ashley County to recover possession of land in Washington County, or that the chancery court of Lafayette County may appoint a receiver to wind up such a corporation doing business and having property situated exclusiyely in Clay County. 1 cannot believe that such was the intention of the lawmakers as expressed in the language used.